--------------------------------------------------------------------------------

 
Exhibit 10.14
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into as of January 30, 2013, by and among Harbin Aerospace Company, LLC, a
Nevada limited liability company (“Harbin”), Trans-Pacific Aerospace Company,
Inc., a Nevada corporation (“TPAC”, together with Harbin, “Plaintiffs” and each
individually a “Plaintiff”), Monarch Bay Associates, LLC, a California limited
liability company (“Monarch”), Cardiff Partners, LLC, a California limited
liability company (“Cardiff”), David Walters (“Walters”), Keith Moore (“Moore”),
Matthew Szot (“Szot”, together with Monarch, Cardiff, Walters, and Moore, the
“Defendants” and each individually a “Defendant”), William McKay, an individual
(“W.McKay”), Nikki McKay, an individual (“N.McKay”), and Theodora Kobal, an
individual (“Kobal”, together with W.McKay and N. McKay, the “Other
Parties”).  Plaintiffs, Defendants, and the Other Parties are collectively
referred to as the “Parties.”


RECITALS


WHEREAS, on or about July 1, 2011, Plaintiffs commenced an action against
Defendants and other “Doe” defendants in the Superior Court of California for
the County of Orange, Case No. 30-2011-00489809 (the “Action”) in which
Plaintiffs asserted certain claims against Defendants;
 
WHEREAS, on or about September 12, 2011, Defendants filed a cross-complaint
against Plaintiffs in the Action in which Defendants asserted certain claims
against Plaintiffs;
 
WHEREAS, on November 19, 2012, Plaintiffs and Defendants participated in a
confidential mediation (the “Mediation”), during which Plaintiffs and Defendants
entered into that certain Settlement Letter of Intent (the “Letter of Intent”);
 
WHEREAS, in order to avoid any further costs, burdens, or distractions, and
uncertainties of litigation, the Parties now desire, and by the execution of
this Agreement, intend to dispose of and resolve fully and completely any and
all disputes, claims, issues and differences between them, including, but not
limited to, any and all actual or implied claims, demands or causes of action
asserted by the Parties, which could have been asserted by or against the
Parties in any action or proceeding in any legal, administrative, or other forum
whatsoever, or which could be asserted by or against the Parties in any action
or proceeding in any legal, administrative, or other forum in the future.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.     TPAC Shares.
 
 
1

--------------------------------------------------------------------------------

 
1.1           Subject to and conditioned upon the terms set forth herein,
Cardiff shall, and the remaining Defendants (other than Szot) shall cause
Cardiff to, transfer, sell, and assign to TPAC an aggregate of Three Million
Seven Hundred Twenty Eight Thousand Five Hundred Three (3,728,503) shares (the
“Returned Shares”) of common stock of TPAC.  Cardiff shall retain Two Million
(2,000,000) shares (the “Retained Shares”) of common stock.  The Returned Shares
and the Retained Shares are collectively referred to as the “Shares”).
 
1.2           The Retained Shares and the Returned Shares are collectively
represented by the following stock certificates:
 
Defendant
Certificate No.
Shares
Cardiff
197
1,389,854
Cardiff
198
2,500,000
Cardiff
245
919,324
Cardiff
246
919,325



1.3           Cardiff shall, and the remaining Defendants (other than Szot)
shall cause Cardiff to, deliver to TPAC (or its counsel) the share certificates
representing the Retained Shares and the Returned Shares, duly endorsed or
delivered with blank stock powers appropriately executed, and in either case
signature medallion guaranteed.  Cardiff shall, and the remaining Defendants
(other than Szot) shall cause Cardiff to, also provide a duly executed limited
liability company resolution authorizing the transfer of its Returned Shares, in
form, substance and scope customary for comparable transactions.  TPAC shall
cause these share certificates to be delivered to TPAC’s transfer agent with
instructions to (a) return the Returned Shares to the treasury of TPAC and
cancel the Returned Shares, and (b) issue the Retained Shares to Cardiff, in
twenty (20) certificates of One Hundred Thousand (100,000) Shares each.  The
certificates representing the Retained Shares shall not bear any restrictive
legend.
 
1.4           TPAC shall cause one (1) certificate representing One Hundred
Thousand (100,000) Retained Shares to be promptly delivered to Cardiff (or its
counsel), and TPAC shall cause the remaining certificates representing the
remaining Retained Shares to be deposited into an escrow account (the “Escrow
Account”) established pursuant to the escrow agreement (the “Escrow Agreement”)
to be entered into by and between TPAC, Cardiff, and VStock Transfer, LLC (the
“Escrow Agent”).
 
1.5           Commencing March 5, 2013, and on the 1st Tuesday of each calendar
month thereafter until January 7, 2014, the Escrow Agent shall release one (1)
certificate representing One Hundred Thousand (100,000) Retained Shares from the
Escrow Account and promptly deliver the same to Cardiff (or its counsel).
 
1.6           Commencing February 4, 2014, and on the 1st Tuesday of each
calendar month thereafter until May 6, 2014, the Escrow Agent shall release two
(2) certificates representing a total of Two Hundred Thousand (200,000) Retained
Shares from the Escrow Account and promptly deliver the same to Cardiff (or its
counsel).
 
 
2

--------------------------------------------------------------------------------

 
1.7           Any action by TPAC to prevent the Escrow Agent from timely
delivering any of the certificates to Cardiff shall be a material breach of this
Agreement and shall entitle Cardiff, among other remedies, to immediate delivery
of all remaining undelivered certificates.
 
Section 2.     Warrant Amendments.
 
2.1           Amendment to Series A Warrant.  Concurrently herewith, TPAC and
Cardiff shall enter into the Amendment to Series A Common Stock Purchase Warrant
in the form attached hereto as Exhibit A.
 
2.2           Amendment to Series B Warrant.  Concurrently herewith, TPAC and
Cardiff shall enter into the Amendment to Series B Common Stock Purchase Warrant
in the form attached hereto as Exhibit B.
 
Section 3.     Indemnity.
 
3.1           TPAC will indemnify and hold harmless the Defendants against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements (and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including, without
limitation, the costs, expenses and disbursements, reasonably incurred, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which a Defendant is a party), directly or indirectly, caused by, relating to,
based upon, arising out of, or in connection with (a) this Agreement or such
Defendant’s performance hereunder, except to the extent primarily caused by the
gross negligence or willful misconduct of such Defendant, and (b) by reason of a
Defendant’s status or conduct as a director, officer, employee or agent of TPAC,
or, at the request of TPAC, as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, except to
the extent such costs, expenses and disbursements resulted from the gross
negligence or willful misconduct of such Defendant.


3.2           The indemnification provisions shall extend to the following:
Defendants, their affiliated entities, members, employees, and controlling
persons (within the meaning of the federal securities laws).  All references to
Defendants in this Section 3 shall be understood to include any and all of the
foregoing.


Section 4.     Dismissal.  The Parties shall dismiss the Action with
prejudice.  Upon execution of this Agreement, the Parties (through their
respective counsel) shall execute and deliver a request for dismissal with
prejudice (the “Dismissal”) dismissing the entire Action.  Upon Defendants’
delivery of the certificates evidencing the Returned Shares and Retained Shares
and other documents and instruments set forth in Section 1.3, Plaintiffs hereby
authorize counsel for Defendants to cause the Dismissal to be filed with the
Orange County Superior Court (the “Court”).  The Court shall reserve
jurisdiction to enforce this Settlement Agreement pursuant to California Code of
Civil Procedure §664.6.


 
3

--------------------------------------------------------------------------------

 
Section 5.     Representations and Warranties of Plaintiffs.
 
5.1           Power and Authority. Each Plaintiff has adequate authority, power,
and legal right to enter into, execute, deliver, and perform the terms of this
Agreement and to consummate the transactions contemplated thereby.  The
Agreement, upon its execution and delivery, will constitute a valid, legal, and
binding obligation of each Plaintiff, enforceable in accordance with its terms,
subject only to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditor’s rights.
 
5.2           Legal Representation.  Plaintiffs have been represented by counsel
in the Action and have had full opportunity to engage in discovery in the
Action.  Plaintiffs have been advised by counsel with respect to the waiver of
rights and defenses under this Agreement.
 
Section 6.     Representations and Warranties of Defendants.  Defendants,
jointly and severally, represent and warrant the following to Plaintiffs:
 
6.1           Power and Authority. Each Defendant has adequate authority, power,
and legal right to enter into, execute, deliver, and perform the terms of this
Agreement and to consummate the transactions contemplated thereby.  The
Agreement, upon its execution and delivery, will constitute a valid, legal, and
binding obligation of each Defendant, enforceable in accordance with its terms,
subject only to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditor’s rights.
 
6.2           Legal Representation.  Defendants have been represented by counsel
in the Action and have had full opportunity to engage in discovery in the
Action.  Defendants have been advised by counsel with respect to the waiver of
rights and defenses under this Agreement.
 
6.3           Defendants’ Ownership of TPAC Shares. The Defendants own,
beneficially and of record, free and clear of any liens, such number of Shares
as set forth in the following table:
 
Defendant
Number of Shares
Monarch
0
Cardiff
5,728,503
Walters
0
Moore
0
Szot
0



Other than the Returned Shares and the Retained Shares, no Defendant is the
record or beneficial owner of any shares of common stock of TPAC.  For purposes
hereof, beneficial ownership shall be calculated in accordance with Rule 13d3-3
promulgated under Section 13(d) of the Securities Exchange Act of 1934, as
amended.
 
 
4

--------------------------------------------------------------------------------

 
6.4           Valid Transfer of Returned Shares.  Upon delivery of the Returned
Shares as provided in this Agreement, all of the Returned Shares will be
transferred to TPAC, and TPAC shall have good and valid title to the Returned
Shares, free and clear of any Liens.  There are no outstanding subscriptions,
options, warrants, calls, contracts, demands, commitments, convertible or
exchangeable securities, profits interests, conversion rights, preemptive
rights, rights of first refusal or other rights, agreements, arrangements or
commitments of any nature whatsoever under which any Defendant is or may become
obligated to sell, assign, or transfer any of the Returned Shares.
 
6.5           Access to Information.  The Defendants and/or their advisors have
had the opportunity to obtain information to evaluate the merits and risks of
transferring the Returned Shares and the Retained Shares, and the Defendants
have received all information they have requested relating to the Returned
Shares and the Retained Shares.  The Defendants have had an opportunity to ask
questions and receive answers regarding the terms and conditions of the
business, properties, plans, prospects, and financial condition of TPAC and to
obtain additional information as the Defendants have deemed appropriate for
purposes of making the decision to dispose of the Returned Shares and to retain
the Retained Shares pursuant to this Agreement.
 
6.6           Price Volatility. The Defendants acknowledge the possibility that
the value of shares of common stock of TPAC may increase or decline, perhaps
significantly, at any time after the execution of this Agreement.  The
Defendants acknowledge that, after execution of this Agreement, they will have
no claim, right, or interest in the Returned Shares or any increase in value, if
any, of the Returned Shares.
 
6.7           Waiver and Release of Claims Relating to Shares.  The Defendants
acknowledge and agree that the Released Claims set forth in Section 7 below
shall include, but are not limited to, any claim arising out of or relating to
either the Returned Shares, the Retained Shares, the transfer of the Returned
Shares, and the decision to retain the Retained Shares, including, without
limitation, claims for fraud, intentional or negligent representation,
negligence, breach of fiduciary duty, violations of state or federal securities
laws, or any other claims that are in any way based on the Returned Shares, the
Retained Shares, the transfer of the Returned Shares, and the decision to retain
the Retained Shares pursuant to this Agreement.
 
Section 7.     Release and Waiver.
 
7.1           Effective upon Defendants’ actual delivery of the certificates
evidencing the Returned Shares and Retained Shares and other documents and
instruments required to be delivered as set forth in Section 1.3, Plaintiffs and
the Other Parties, on behalf of themselves and their respective agents,
attorneys, insurers, heirs, assigns, beneficiaries, executors, trustees,
conservators, representatives, predecessors-in-interest, successors-in-interest,
and whomsoever may claim by, under or through them, and all persons acting by,
through, under or in concert with any of them (the “Plaintiff and Other
Releasing Parties”) hereby irrevocably and unconditionally forever release,
remise, acquit and discharge the Defendants and each of their present, former or
future agents, representatives, employees, independent contractors, directors,
shareholders, officers, attorneys, insurers, subsidiaries, divisions, parents,
assigns, affiliates, predecessors, and successors (collectively, the “Defendant
Released Parties”) from and against any and all debts, obligations, losses,
costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, arising from the beginning of the world
through the date of this Agreement, which each of the Plaintiff and Other
Releasing Parties has ever had, presently has, may have, or claim or assert to
have against any of the Defendant Released Parties (the “Plaintiff and Other
Released Claims”).  This release shall not affect the rights of the Plaintiff
and Other Releasing Parties under (i) this Agreement, (ii) the Escrow Agreement;
(iii) the Series A Common Stock Purchase Warrant, or (iii) the Series B Common
Stock Purchase Warrant.


 
5

--------------------------------------------------------------------------------

 
7.2           Effective upon Plaintiffs’ actual delivery of the certificates
evidencing the Retained Shares required to be delivered to the Defendants and
the Escrow Agent as set forth in Section 1.4, Defendants, on behalf of
themselves and their respective agents, attorneys, insurers, heirs, assigns,
beneficiaries, executors, trustees, conservators, representatives,
predecessors-in-interest, successors-in-interest, and whomsoever may claim by,
under or through them, and all persons acting by, through, under or in concert
with any of them (the “Defendant Releasing Parties”) hereby irrevocably and
unconditionally forever release, remise, acquit and discharge the Plaintiffs,
the Other Parties, and each of their present, former or future agents,
representatives, employees, independent contractors, directors, shareholders,
officers, attorneys, insurers, subsidiaries, divisions, parents, assigns,
affiliates, predecessors, and successors (collectively, the “Plaintiff and Other
Released Parties”) from and against any and all debts, obligations, losses,
costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, arising from the beginning of the world
through the date of this Agreement, which each of the Defendant Releasing
Parties has ever had, presently has, may have, or claim or assert to have
against any of the Plaintiff and Other Released Parties (the “Defendant Released
Claims”).  This release shall not affect the rights of the Defendant Releasing
Parties under (i) this Agreement, (ii) the Escrow Agreement, (iii) the Series A
Common Stock Purchase Warrant, or (iii) the Series B Common Stock Purchase
Warrant.


7.3           The Parties acknowledge and understand that hereafter they may
discover or appreciate claims, facts, issues, or concerns in addition to or
different from those that they now know or believe to exist with respect to the
subject matter of this Agreement that, if known or suspected at the time of
execution of this Agreement, might have materially affected the settlement
embodied herein.  The Parties nevertheless agree that the general releases and
waivers described in Paragraphs 7.1 and 7.2 above apply to any such additional
or different claims, facts, issues, or concerns.  The Parties acknowledge that
this release is intended to be very broad and is a critical element of the
Parties’ settlement.


 
6

--------------------------------------------------------------------------------

 
7.4           It is the intention of the Parties that the foregoing general
release shall be effective for use as a protective bar to all Plaintiff and
Other Released Claims and Defendant Released Claims (Collectively, the “Released
Claims”) and, except as set forth herein, shall terminate all of the Parties’
rights, duties, and obligations, if any, under any agreement between any
Plaintiff Released Party, on the one hand, and any Defendant Released Party, on
the other hand.  In furtherance, and not in limitation of such intention, the
general release provided for herein shall be, and shall remain in effect, as a
full and complete release, notwithstanding the later discovery or existence of
any additional or different facts or claims, without limitation.


7.5           The Parties acknowledge that they have been advised by their
respective attorneys and are familiar with and understand the provisions of
California Civil Code Section 1542 as well as all provisions of federal law, if
any, that may provide any right or benefit that is similar in any material
respect to California Civil Code Section 1542, which provides as follows:


 A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.


7.6           The Parties hereby voluntarily and expressly waive and relinquish
each and every right or benefit which they may have under California Civil Code
Section 1542 and all provisions of federal law, if any, that may provide any
right or benefit that is similar in any material respect to the rights and
benefits afforded under California Civil Code Section 1542, to the full extent
that they may lawfully waive such rights.  The Parties acknowledge that they may
hereafter discover facts in addition to or different from those which they
presently know or believe to be true regarding the subject matter of the dispute
and the other matters herein released, but agree that they have taken that
possibility into account and that it is their intention hereby to fully,
finally, and forever settle and release the matters, disputes and differences,
now known or unknown, suspected or unsuspected, arising out of or in any way
relating to the matters released pursuant to this Agreement.


7.7           The Parties hereto acknowledge that they expressly understand that
this Agreement and the settlement it represents (a) is entered into solely for
the purpose of avoiding any possible future expenses, burdens, or distractions
of litigation, and (b) in no way constitutes an admission by any party hereto of
any liability of any kind to any other party or of any wrongdoing on the part of
any of the Parties.  In this connection, the Parties specifically deny any
liability in connection with any claims which have been made or could have been
made, or which are the subject matter of, or arise from, or are connected
directly or indirectly with or related in any way to the claims, counterclaims,
and defenses set forth in the Action.


7.8           Except with respect to the Retained Shares, the Series A Common
Stock Purchase Warrant, and the Series B Common Stock Purchase Warrant,  each
Defendant Releasing Party hereby voluntarily and expressly waives and
relinquishes any and all right, title, and interest, whether legal, equitable,
or otherwise, in and to (1) any ownership interest in and to any Plaintiff Party
(including, without limitation, shares, shares of capital stock, interests,
partnership interests, limited liability company interests, joint venture
interests, participations, rights in, or other equivalents (however designated)
of such Plaintiff Party’s equity (however designated) and any rights, warrants,
or options exchangeable for or convertible into such shares, interests,
participations, rights, or other equity, and (2) any interest in and to any
Plaintiff Party’s assets (including, without limitation, cash, cash equivalents,
accounts receivable, notes receivable, inventory, equipment, furniture,
fixtures, pre-paid assets, deposits, intellectual property, patents, copyrights,
trademarks, trade secrets, proprietary processes and information, general
intangibles, investment property, negotiable collateral, commercial tort claims,
books and records, supporting obligations, real estate, leasehold interests in
real estate, securities, securities accounts, the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof).


 
7

--------------------------------------------------------------------------------

 
Section 8.     Miscellaneous.


8.1           Representations and Warranties.  Plaintiffs represent and warrant
that they are the sole owners of all claims, rights, demands, and causes of
action that they are relinquishing by executing this Agreement and that no other
persons or entities have any interest in such claims, rights, demands, or causes
of action.


8.2           Representation by Counsel.  The Parties acknowledge that they are
executing and delivering this Agreement with full knowledge of any and all
rights which they may have with respect to the claims and causes of action
herein settled and released.  The Parties acknowledge that they are represented
by and have consulted with attorneys of their own choosing to the extent desired
before executing and delivering this Agreement in order to review this document
and the claims and causes of action being settled and released hereby and
thereby, and that they have had a reasonable and sufficient opportunity to do
so.


8.3           Binding Effect of Agreement.  This Agreement shall inure to the
benefit of the Parties and shall be binding upon the Parties and their
respective heirs, administrators, executors, representatives, attorneys, agents,
predecessors in interest (if any), successors, affiliates, assigns, and
beneficiaries.


8.4           Expenses and Fees.  Each Party shall bear its own attorney’s fees,
costs and expenses, and consultants, advisors and experts’ fees, costs and
expenses, arising or relating to the Action and the negotiation, execution, and
delivery of this Agreement.  The Parties expressly agree to waive all statutory,
contractual and/or common law rights to recover any attorney’s fees, costs and
expenses, and consultants, advisors and experts’ fees, costs and expenses,
arising or relating to the Action and the negotiation, execution, and delivery
of this Agreement.  If any Party commences an action against any other Party to
interpret or enforce this Agreement, or if any Party seeks to enforce this
Agreement under California Code of Civil Procedure §664.6, the prevailing Party
in such proceeding shall be entitled to recover his or its reasonably attorney’s
fees and costs incurred in prosecuting or defending such proceeding.


 
8

--------------------------------------------------------------------------------

 
8.5           Governing Law.  The Parties agree that the validity, effect, and
construction of this Agreement as well as any rights, duties and obligations
thereunder, and any disputes concerning any of the provisions of this Agreement
or over the negotiation or execution thereof, shall be interpreted under,
governed by and construed in accordance with the laws of the State of California
without regard to conflict of laws provisions.


8.6           Entire Agreement; Amendments.  This Agreement, any exhibits
hereto, any documents referenced herein, and any exhibits thereto, constitute
the entire understanding and agreement of the Parties with respect to the
subject matter hereof and thereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect hereto and thereto.  This
Agreement may be amended, altered, modified, or waived, in whole or in part,
only in a writing executed by all the Parties to this Agreement.  This Agreement
may not be amended, altered, modified or waived, in whole or in part, orally.


8.7           Time is of the Essence.  Time is of the essence in this Agreement.


8.8           Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be considered to be an original or
total copy of the Agreement. The Agreement shall become effective only upon its
execution by all Parties hereto.  A facsimile or “PDF” copy of said signatures
of all of the Parties will be sufficient to make this Agreement binding on all
Parties.


8.9           Non-Waiver.  The failure of any Party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


8.10           Titles.  The titles of the Sections of this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the terms of this Agreement.


8.11           Acknowledgment.  The Parties acknowledge that they have read this
Agreement and that they fully know, understand, and appreciate its contents and
that they have executed the same and make the settlement and release provided
for herein voluntarily and of their own free will.


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this Agreement on the dates set forth below.


PLAINTIFFS:

      HARBIN:   HARBIN AEROSPACE COMPANY, LLC          
 
By:
/s/ William McKay      
By:  William McKay
     
Title: President and CEO
                 
TPAC:
TRANS-PACIFIC AEROSPACE COMPANY, INC.             By: /s/ William McKay      
By:  William McKay
     
Title: President and CEO
                         
DEFENDANTS:
              MONARCH:  MONARCH BAY ASSOCIATES, LLC             By: /s/ David
Walters      
By:  David Walters
     
Title: President and CEO
                  CARDIFF: CARDIFF PARTNERS, LLC             By: /s/ David
Walters      
By:  David Walters
     
Title: President and CEO
                  WALTERS:  /s/ David Walters     David Walters              
MOORE:  /s/ Keith Moore    
Keith Moore
              SZOT: /s/ Matthew Szot    
Matthew Szot
 



                                                                
[Signature Page No. 1 to Settlement Agreement and General Release]
 
 
10

--------------------------------------------------------------------------------

 
 
OTHER PARTIES:
                W.MCKAY:  /s/ William McKay     
William McKay
              N.MCKAY: /s/ Nikki McKay     
Nikki McKay
              KOBAL:  /s/ Theordora Kobal     
Theodora Kobal
 

 
 


 
APPROVED AS TO FORM:
 
INDEGLIA & CARNEY
A Professional Corporation
 


/s/ Marc A. Indeglia
Marc A. Indeglia, Attorney for Plaintiffs
 


 
LAW OFFICES OF MICHAEL D. MCCAFFREY
 


/s/ Michael D. McCaffrey
Michael D. McCaffrey, Attorney for Defendants
 
 


 


 


 
[Signature Page No. 2 to Settlement Agreement and General Release]
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
AMENDMENT TO SERIES A COMMON STOCK PURCHASE WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
AMENDMENT TO SERIES B COMMON STOCK PURCHASE WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 